Exhibit 10 mm.

Bristol-Myers Squibb Company

Senior Executive Severance Plan

and

Summary Plan Description

 

i



--------------------------------------------------------------------------------

Purpose

     1   

Section 1 – Eligibility to Participate

     1   

Section 2 – Eligibility for Severance Payments and Benefits

     1   

Section 3 – Severance Payments And Benefits

     3   

Section 4 – Amendment and Plan Termination

     9   

Section 5 – Miscellaneous

     9   

Section 6 – Administrative Information About Your Plan

     14   

Section 7 – Your Rights and Privileges Under ERISA

     15   

Section 8 – Other Administrative Facts

     17   

 

ii



--------------------------------------------------------------------------------

Purpose

 

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (“BMS” or the “Company”) has adopted the
Bristol-Myers Squibb Company Senior Executive Severance Plan (the “Plan”) for
eligible senior executives of the Company and its participating subsidiaries and
affiliates (“Participating Employer”). The purpose of the Plan is to provide
equitable treatment for terminated senior executives consistent with the values
and culture of the Company, provide financial support for senior executives
seeking new employment, recognize senior executives’ contributions to the
Company, and to avoid or mitigate the Company’s potential exposure to
litigation. The Company further believes that the Plan will aid the Company in
attracting and retaining highly qualified senior executives who are essential to
its success.

Section 1 – Eligibility to Participate

 

You are eligible to participate in the Plan if you are a senior executive at the
E9 grade level or above of the Company or a Participating Employer (excluding
the chairperson of the Board of Directors of the Company).

Notwithstanding anything contained herein, you are not eligible to participate
in the Plan and will be excluded from coverage under the Plan if you are:

 

  •  

a party to an individual arrangement or a written employment agreement with the
Company providing severance payments other than pursuant to the Plan or a change
in control letter agreement with the Company, or

 

  •  

covered by a local practice outside the U.S. and Puerto Rico that provides for
severance payments and/or benefits in connection with a voluntary or involuntary
termination of employment that is greater than the severance payments and/or
benefits set forth herein. For further information, see “Offset for Executives
in Puerto Rico and U.S. Expatriates” and “Pay in Lieu of Notice Periods and
Offsets for Executives Employed Outside the U.S. and Puerto Rico Who Are Not
U.S. Expatriates” on pages 4-5.

Section 2 – Eligibility for Severance Payments and Benefits

 

Right to Severance Payments and Benefits

You shall be eligible to receive from the Company severance payments and
benefits as set forth in Section 3 if your employment by the Company or a
Participating Employer is terminated for any one or more of the following
reasons:

 

1



--------------------------------------------------------------------------------

  (a) Your employment is terminated involuntarily other than for Cause (as
defined below).

 

  (b) You voluntarily terminate your employment for Good Reason (as defined
below).

To qualify for severance payments and benefits under the Plan upon voluntary
termination for Good Reason, you must notify the Company in writing of
termination for Good Reason specifying the event constituting Good Reason within
fifteen (15) calendar days of the event. Failure for any reason to give written
notice of termination of employment for Good Reason shall be deemed a waiver of
the right to voluntarily terminate employment for such Good Reason. The Company
shall have a period of thirty (30) days in which to cure the Good Reason. If the
Good Reason is cured within this period, you will not be entitled to severance
payments and benefits hereunder. If the Company waives its right to cure or does
not, within the thirty (30) day period, cure the Good Reason, you shall be
entitled to severance payments and benefits and your actual termination date
shall be determined in the sole discretion of the Company but in no event later
than thirty (30) calendar days from the date the Company waives its right to
cure or the end of the period in which to cure the Good Reason, whichever is
earlier.

Ineligibility for Severance Payments and Benefits

Notwithstanding any provision of the Plan, you shall not be eligible for
separation payments and benefits under Section 3 if your termination of
employment occurs by reason of any of the following:

 

  •  

voluntary termination other than for Good Reason (as defined below);

 

  •  

mandatory retirement from employment in accordance with Company policy or
statutory requirements;

 

  •  

disability (as defined in the Company’s long-term disability plan);

 

  •  

for Cause;

 

  •  

refusal to accept a transfer to a position with the Company or a Participating
Employer, as applicable (for which you are qualified as determined by the
Company by reason of knowledge, training, and experience), provided the transfer
would not constitute Good Reason for a voluntary termination;

 

  •  

the sale of all or part of the Company or Participating Employer’s business
assets if you are offered employment by the acquirer of such assets regardless
of the terms and conditions of employment offered by the acquirer, and
regardless of whether you accept the offer;

 

  •  

upon the formation of a joint venture or other business entity in which the
Company or a Participating Employer, as applicable, directly or indirectly will
own some outstanding voting or other ownership interest if you are offered
employment by the joint venture entity or other business entity regardless of
the terms and conditions of employment offered by the joint venture entity or
other business entity, and regardless of whether you accept the offer; or

 

  •  

you are reporting to a different person.

 

2



--------------------------------------------------------------------------------

Cause

“Cause” shall mean:

 

  (i) failure or refusal by you to substantially perform your duties with the
Company or a Participating Employer (except where the failure results from
incapacity due to disability); or

 

  (ii) severe misconduct or activity deemed detrimental to the interests of the
Company or a Participating Employer. This may include, but is not limited to,
the following: acts involving dishonesty, violation of Company or a
Participating Employer written policies (such as those related to alcohol or
drugs, etc.), violation of safety rules, disorderly conduct, discriminatory
harassment, unauthorized disclosure of Company or a Participating Employer
confidential information, or the entry of a plea of nolo contendere to, or the
conviction of, a crime.

“Cause” shall be interpreted by the Company in its sole discretion and such
interpretation shall be conclusive and binding on all parties.

Good Reason

“Good Reason” shall mean the occurrence of any one or more of the following
events:

 

  (i) A material reduction in your Base Pay (as defined on page 14).

 

  (ii) A material reduction in your executive grade level (e.g., the Company
changes your job level from an E10 to an E9) resulting in a material diminution
of your authority, duties, or responsibilities.

 

  (iii) A change in the location of your job or office, so that you will be
based at a location which is more than 50 miles farther (determined in
accordance with the Company’s relocation policy) from your primary residence
than your work location immediately prior to the proposed change in job or
office.

Section 3 – Severance Payments And Benefits

 

Under the Plan, you are eligible to receive Basic Severance and Supplemental
Severance, provided you meet the eligibility criteria for severance payments and
benefits in Section 2.

Basic Severance

 

As Basic Severance, you shall receive severance payments equal to four (4) times
your Base Pay (as defined below, see page 14). You are not required to sign a
separation agreement or general release to receive Basic Severance.

 

3



--------------------------------------------------------------------------------

Supplemental Severance

 

In addition to Basic Severance, if you are eligible, you may receive
Supplemental Severance. Payment of Supplemental Severance is contingent upon
your signing a Separation Agreement containing a general release and allowing
the general release to become effective (see “Separation Agreement, Including
General Release and Restrictive Covenants,” below). The terms of Supplemental
Severance, if payable, are as follows:

 

Grade Level

  

Supplemental Severance

E9    74 times your Base Pay (as defined below) E10 and above    100 times your
Base Pay (as defined below)

Nothing in this Section 3, the Plan, a change in control letter agreement, an
offer letter from the Company or a Participating Employer, a prevailing practice
of the Company or a Participating Employer, or any oral statement made by or on
behalf of the Company or a Participating Employer shall entitle you to receive
duplicate benefits in connection with a voluntary or involuntary termination of
employment. For example, you are not eligible for payments and benefits under
both this Plan and a change in control letter agreement between you and the
Company. The obligation of the Company, to make payments hereunder shall be
expressly conditioned upon you not receiving duplicate payments.

Pay in Lieu of Notice Periods for U.S. and Puerto Rico Executives and U.S.
Expatriate Executives

The Basic Severance and Supplemental Severance payments under the Plan shall not
be reduced by any cash payments to which you may be entitled under any federal,
state or local plant-closing or mass layoff law (or similar or analogous) law,
including, without limitation, pursuant to the U.S. Worker Adjustment and
Retraining Notification Act or any state or local “pay in lieu of notice” law or
regulation (“WARN Act”); provided, however, the payment for time not worked
during a WARN Act notice period up to a maximum of four weeks’ base pay will be
offset from the Basic Severance payments under the Plan.

Offset for Executives in Puerto Rico and U.S. Expatriates

The Basic Severance and Supplemental Severance payments under the Plan shall be
reduced (but not below zero) for executives in Puerto Rico by any payments under
Puerto Rico Act 80, as amended on October 7, 2005. The Basic Severance and
Supplemental Severance payments under the Plan shall be reduced (but not below
zero) for U.S. expatriates with respect to any statutory payments of severance
in any country other than the U.S. and the payments and benefits hereunder are
conditioned upon statutory payments, if any, being offset.

Pay in Lieu of Notice Periods and Offsets for Executives Employed Outside the
U.S. and Puerto Rico Who Are Not U.S. Expatriates

The Basic Severance and Supplemental Severance payments under the Plan shall be
reduced (but not below zero) by any cash payments to which you may be entitled
under or in respect of any of the following: (i) “pay in lieu of notice” or
“notice” laws, (ii) any pay in lieu of notice under your contract of employment,
(iii) any damages for breach of your employment contract calculated by reference
to any period of notice required to be given to terminate your contract which
was not given in full, (iv) any

 

4



--------------------------------------------------------------------------------

compensation required to be paid by any law of any jurisdiction in respect of
the termination of your employment, (v) any law of any jurisdiction with respect
to the payment of severance, termination indemnities or other similar payments,
or (vi) any contract, agreement, plan, program, practice or arrangement which
are payable due to your termination of employment with the Company or an
affiliate or subsidiary of the Company (but excluding, for the avoidance of
doubt, any payments made on retirement from a retirement savings plan, pension
plan or provident fund).

No Mitigation

You shall not be required to mitigate the amount of any payment provided for in
the Plan by seeking other employment and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to you in any
subsequent employment.

Debt Owed to the Company or a Participating Employer

If you owe the Company or a Participating Employer money for any reason, the
Company or Participating Employer may offset the amount of the debt from your
severance payments to the extent permitted by law.

Separation Agreement, Including General Release and Restrictive Covenants

The obligation of the Company to pay you Supplemental Severance and provide you
with the opportunity to continue up to 56 weeks of subsidized medical, dental
(not applicable for Puerto Rico executives) and life insurance coverage shall be
expressly conditioned upon you timely executing a separation agreement in a form
that is satisfactory to the Company (the “Separation Agreement”). Such
Separation Agreement shall include a general release of claims against the
Company, its affiliates and their respective officers, directors, employees and
agents, and shall contain certain restrictive covenants and obligations of you
including, but not limited to, non-competition and non-solicitation covenants
for a period of one-year following your separation date, an agreement by you not
to make use of confidential or proprietary information of the Company or its
affiliates, an agreement not to disparage or encourage or induce others to
disparage the Company, its affiliates or their respective products for a period
no more than the period you are receiving payments hereunder, an agreement to
return Company property, and an agreement to cooperate with legal matters of the
Company in which you might have knowledge. To be eligible to receive
Supplemental Severance, Company-subsidized medical, life and dental benefits and
to the extent applicable other benefits as set forth below, you must execute and
return the Separation Agreement during the requisite time period. The Company
will supply to you the form of such Separation Agreement not later than the date
of your Separation from Service. You must sign and return the Separation
Agreement within the minimum time period required by law and not revoke it
during any permitted revocation period1, in order for the Separation Agreement
to become effective. Otherwise, you will not be eligible for, and the Company
shall not have any obligation to, pay you any Supplemental Severance payments.

How Your Benefit Is Paid

 

Basic Severance, if payable, will be paid at regular payroll intervals according
to your pay schedule prior to your termination.

 

 

1

In general, the shortest minimum time period for reviewing and signing a general
release is 21 days, but that may be longer or shorter depending on the
circumstances. Also, in general, individuals have a 5-day period after signing a
general release within which to revoke the release. A Separation Agreement will
specify these time periods.

 

5



--------------------------------------------------------------------------------

In general, Supplemental Severance payments, if payable, will not begin until at
least eight days after you return a signed Separation Agreement (containing the
general release) to the Company, but in no event later than 60 days after your
effective date of termination.

Notwithstanding the foregoing, any Basic or Supplemental Severance that
constitutes a deferral of compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall be subject to the six-month
delay rule, if applicable, and other limitations required to comply with Code
Section 409A requirements. See Section 5, including the subsection entitled
“Specified Employees”, page 12 of the Plan). Therefore, if you are a Specified
Employee, the payment of Supplemental Severance may be delayed. In that event,
any Supplemental Severance not paid in the ordinary course will be added to the
first Supplemental Severance payment (without interest) that is not subject to
the Code Section 409A restrictions.

“Severance Pay Period” is defined as the number of weeks’ base pay for which you
are eligible under the Plan counting both Basic and Supplemental Severance. For
example, if you would be eligible for 4 weeks of Basic Severance and 74 weeks of
Supplemental Severance, your Severance Pay Period would be 78 weeks.

Continuation of Employee Benefits For U.S. and Puerto Rico and U.S. Expatriate
Executives E9 and Above Only

 

During the Severance Pay Period, you are not considered an employee of the
Company or a Participating Employer for any purpose — including eligibility
under any employee benefit plan. The following benefits, however, will continue
to be available as outlined below if you are a U.S. or Puerto Rico senior
executive or a U.S. expatriate senior executive and, in all events, you are at
the E9 grade level or above:

Health Care Plans

If you and your dependents were enrolled in the Company’s health plan on your
termination date, this coverage will continue until the end of the month in
which you are no longer employed with the Company or a Participating Employer,
as applicable. At termination of employment, you and your enrolled eligible
dependents will be offered the opportunity to elect to continue your current
plan coverage beyond the end of the month in which you are no longer employed
with the Company under either of two options:

Under Option I, if you sign and return the General Release in the requisite time
period, your eligibility for Company subsidized health plan benefits shall
continue for you and your family until the earlier of (i) fifty-six weeks
measured from the date you separated employment with the Company or (ii) the
date you begin new employment. Please remember that your eligible dependents
will be able to continue Option I coverage only if you also elect to continue
coverage under this option.

Option II provides for the continuation of health plan coverage as required
under Federal law (COBRA). Under COBRA you are required to pay the full cost of
coverage for you and your covered dependents plus a 2% administrative fee. The
COBRA continuation period begins as of the first day following the month in
which your termination date occurs. COBRA runs concurrently with Option I
subsidized coverage. That means that health care coverage that continues during
your Severance Pay Period under Option I is also applied toward the maximum
COBRA continuation period.

 

6



--------------------------------------------------------------------------------

After your Option I coverage ends, you can continue COBRA coverage for the
balance of your COBRA continuation period (if any); provided, however, any
health care coverage that continues during your Severance Pay Period under
Option I is also applied toward the maximum continuation period under COBRA.

Detailed information about the two benefit continuation options described above
will be mailed to your home at the time of termination.

Life Insurance

Your current level of basic life insurance coverage will continue until the end
of the month in which your termination occurs. Thereafter, Company-provided life
insurance coverage equal to one times (two times if you are an executive
employed in Puerto Rico and retiree eligible (i.e., age 55 or older with at
least ten years of service)) your base pay at termination date will be continued
until the earlier of (i) fifty-six weeks measured from the date you separated
employment with the Company or (ii) the date you begin new employment.

When you are terminated, if you are participating in the Survivor Income Plan
(not applicable for executives in Puerto Rico), Dependent Life Insurance
Plan(s), or the Voluntary Life Insurance Plan(s), coverage will end on the last
day of the month in which your termination occurs. When your employment
terminates, you may have the opportunity to elect to convert all or part of any
terminating life insurance coverage to an individual policy with the insurer.

Long Term Care Plan (not applicable for executives in Puerto Rico)

If you are participating in the Long Term Care Plan, you may be able to continue
coverage directly through the Long Term Care Plan’s insurer, Aetna.

Employee Assistance Program (EAP)

You may continue to participate in the Employee Assistance Program during the
benefits continuation period, as long as you remain eligible for benefits under
the Company’s Medical Plan. If you elect COBRA continuation coverage, you may
continue to participate in the EAP. You will receive additional information
regarding participation at the time of your termination.

Outplacement

You will be eligible for outplacement services in accordance with the Company’s
outplacement services that are in effect for executives at your level as of the
date your employment ends with the Company, provided you timely sign and return
the Separation Agreement (as set forth above).

Company Perquisites

Effective December 31, 2007, the Company eliminated the executive perquisite
program. As such, no perquisites will be made available to you after your
separation from the Company.

Other Benefits

Accrued and unused vacation days (including banked vacation), long-term
performance awards, vesting and exercising of stock options, vesting of
restricted stock and restricted stock units, deferred distributions under the
Performance Incentive Plan (PIP) and bonus payments will be determined in
accordance with the applicable Company plans, programs and/or policies.

 

7



--------------------------------------------------------------------------------

All other benefit coverages, and eligibility to participate in the Company’s
plans, will end as of your termination date. These benefits include, but are not
limited to:

 

  •  

contributions to the Dependent Care Reimbursement Account (not applicable for
executives in Puerto Rico);

 

  •  

contributions to the Company’s Savings and Investment Program;

 

  •  

earning additional service for vesting and benefit accrual purposes under the
Company’s Retirement Income Plan; and

 

  •  

participation in the Company’s disability plans.

Rule of 70 (for U.S. and Puerto Rico and U.S. expatriate executives E9 and above
only)

 

If you are eligible for severance benefits but not eligible to retire1, you may
qualify for the “Rule of 70” benefits when you are terminated if:

 

  •  

you sign and return the General Release during the requisite time period; and

 

  •  

on termination, your age plus years of service equals at least 70 (rounded to
the next higher whole number); and

 

  •  

you have a minimum of 10 years of service2.

Medical Plan

The Rule of 70 benefits give you the opportunity to extend Medical Plan coverage
under Option I, above, beyond the end of the Severance Pay Period as long as you
are Rule of 70 eligible, have no other group medical coverage available to you
and no other group medical coverage becomes available.

Between the time that medical coverage under the Plan would normally end (the
end of your Severance Pay Period or the end of your COBRA continuation period,
whichever is later) and until the date you reach age 55, you can continue
medical coverage by paying the full cost of medical coverage, plus a 2%
administrative fee. After the date you reach age 55, you can continue coverage
under the Medical Plan as if you were a retired employee by paying the retiree
medical coverage contribution rate in effect at that time.

Extension of Benefits Under Rule of 70

If you become eligible for an extension of medical benefits as a result of your
qualification for “Rule of 70” benefits under the Plan, your cost-sharing for
medical coverage will be based on your service as of your actual date of
termination of employment pursuant to the terms of the Company’s medical plans.

Under the Retiree Medical Plan, if you are eligible to enroll in Medicare
coverage, Medicare will be your primary coverage and the Company plan will be
secondary whether or not you actually enroll in

 

 

1

To be eligible to retire, you must be at least age 55 with 10 years of service
or age 65.

2

Years of service for the “Rule of 70” eligibility purposes, means total years of
employment from date of hire to date of termination.

 

8



--------------------------------------------------------------------------------

Medicare. The Company reserves the right to amend, suspend or terminate its
Retiree Medical Plan (and your rights with regard thereto), in whole or in part,
any time in its sole and absolute discretion.

For more detailed information about retiree medical coverage and the
cost-sharing formula, refer to “Retirement Coverage” in the Medical Plan section
of Your Benefits booklet.

Retirement Income Plan

The Rule of 70 gives you the opportunity to receive benefits under the Company’s
Retirement Income Plan. If you are Rule of 70 eligible, retirement benefits
payable before age 65 are calculated using the same factors as those used for
employees who retire at their Early Retirement Date (as defined by the
Retirement Income Plan). The Rule of 70 benefits make it possible for eligible
participants to receive benefit payments before age 55 with additional reduction
factors applied to account for payment over a longer period of time; provided,
however, this may not be applicable under the BEP-Retirement Income Plan.

For more information about the payment of retirement benefits, refer to the
Summary Plan Description of the Retirement Income Plan and the Summary Plan
Description of the BEP – Retirement Income Plan.

NOTE: Although eligible for retiree medical coverage, a participant entitled to
Rule of 70 benefits is not a Bristol-Myers Squibb Company retiree, regardless of
when the participant ultimately chooses benefit payments to begin. Your Human
Resources representative will determine whether you qualify for Rule of 70 and
advise you at the time of termination.

Section 4 – Amendment and Plan Termination

 

Bristol-Myers Squibb Company reserves the right to terminate or amend, in whole
or in part, the Plan at any time in its sole discretion by resolution adopted by
the Compensation and Management Development Committee of the Board of Directors
of the Company. The Company reserves the right to implement changes even if they
have not been reprinted or substituted in this document.

Section 5 – Miscellaneous

 

Employment Status

The Plan does not constitute a contract of employment and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with the Company, a Participating Employer or
any of their respective affiliates.

Withholding of Taxes

The Company shall withhold from any amounts payable under the Plan all federal,
state, local or other taxes that are legally required to be withheld.

 

9



--------------------------------------------------------------------------------

No Effect on Other Benefits

Neither the provisions of this Plan nor the severance payments and benefits
provided for hereunder shall reduce any amounts otherwise payable to you under
any incentive, retirement, stock option, stock bonus, stock ownership, group
insurance or other benefit plan.

Validity and Severability

The invalidity or unenforceability of any provision of the Plan shall not affect
the validity or enforceability of any other provision of the Plan, which shall
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Unfunded Obligation

All severance payments and benefits under the Plan shall constitute unfunded
obligations of the Company. Severance payments shall be made, as due, from the
general funds of the Company. The Plan shall constitute solely an unsecured
promise by the Company to provide such benefits to you to the extent provided
herein. For avoidance of doubt, any health benefits to which you may be entitled
under the Plan shall be provided under other applicable employee benefit plans
of the Company.

Governing Law

This Plan is intended to constitute an unfunded “employee welfare benefit plan”
maintained for the purpose of providing severance benefits to a select group of
management or highly compensated employees, and the Plan shall be administered
in a manner consistent with such intent. The Plan is intended to be excepted
from the definitions of “employee pension benefit plan” and “pension plan” set
forth under Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). The Plan and all rights thereunder shall be governed and
construed in accordance with ERISA and, to the extent not preempted by Federal
law, with the laws of the state of New York.

Section 409A

Notwithstanding any other provision of the Plan:

Exemption

To the fullest extent possible, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of “nonqualified deferred
compensation” under Code Section 409A in accordance with one or more of the
exemptions available under the final Treasury regulations promulgated under Code
Section 409A (collectively, Code Section 409A and the regulations are referred
to as “Section 409A”). Specifically, payments of Basic Severance and
Supplemental Severance are intended to be exempt from Section 409A:

 

  •  

as short-term deferrals under Treasury Regulation Section 1.409A-1(b)(4) (in
general, a short-term deferral is an amount that is payable no later than the
March 15 of the year following the year in which the amount becomes due and
payable); and

 

  •  

as to payments not qualifying as short-term deferrals, to the extent that the
payments do not exceed two times the lesser of (a) the employee’s total annual
compensation based on the employee’s annual rate of pay for the prior taxable
year (adjusted for any increases that were

 

10



--------------------------------------------------------------------------------

 

expected to continue indefinitely) or (b) the limitation under Code
Section 401(a)(17) for the year in which the employee has a Separation from
Service (as defined below) ($245,000 in 2010 (2x = $490,000)) and such payments
are made no later than December 31 of the second year following a Separation
from Service (the “409A Severance Limit”)

If, and to the extent that any such amount or benefit provided under this Plan
is, or becomes subject to, Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation under
Section 409A, this Plan is intended to comply with the applicable requirements
of Section 409A with respect to such amounts or benefits so as to avoid the
imposition of any taxes and/or penalties due to a violation of Section 409A.

To the extent possible, this Plan shall be interpreted and administered in a
manner consistent with the foregoing statement of intent.

Separation from Service

The term “Separation from Service” from the Company and all subsidiaries has the
meaning as defined in Treasury Regulation Section 1.409A-1(h). In the case of
any payment or benefit hereunder payable in connection with a “termination,” if
such payment or benefit constitutes a deferral of compensation under Code
Section 409A then any such reference to a “termination” means a Separation from
Service.

Separate Payments

Each installment payment of Basic Severance and Supplemental Severance (i.e.,
the amount payable in each payroll period) shall be deemed a separate payment
for all purposes, including for purposes of Code Section 409A.

Specified Employees

Generally, a “Specified Employee” under Section 409A is an officer of the
Company who is one of the top 50 highest paid employees as determined by the
Company. If you are a Specified Employee (defined below) on the date of your
Separation from Service and the Company determines that any amount or other
benefit payable under the Plan due to your Separation from Service is not exempt
from Section 409A and would subject you to “additional tax” under Section 409A
(“409A Tax”) with respect to such payment or benefit, then the payment or
benefit shall be postponed until the first business day of the seventh month
following the Separation from Service, or, if earlier, the date of the Specified
Employee’s death (the “Delayed Payment Date”).

Certain exceptions allow payments to Specified Employees during the six-month
period following Separation from Service. The most typical exceptions allow
payments during this period if such payments constitute short-term deferrals or
such payments do not exceed the 409A Severance Limitation. Thus, Specified
Employees shall receive severance payments under the Plan in accordance with
Section 409A without regard to a six-month delay but only to the extent of these
exceptions. In particular, the 409A Severance Limitation shall first apply to
payments scheduled for payment during the six months after Separation from
Service that do not qualify for the short-term deferral exemption, and next
shall apply to remaining payments in reverse order of payment from the latest
payments that could be covered by the 409A Severance Limitation. Any amount that
would have been paid during this six-month period but for the fact that the
payment is not exempt from

 

11



--------------------------------------------------------------------------------

Section 409A (for example, amounts in excess of the 409A Severance Limitation)
will be paid on the Delayed Payment Date and will not include interest.

You and the Company may agree to take other actions to avoid the imposition of a
409A Tax but only if permitted under Section 409A provided, however, the Company
retains sole discretion whether to take or not take any particular action and
will not under any circumstances be obligated to take or not take any particular
action. In the event that this paragraph requires a delay of any payment, such
payment shall be accumulated and paid in a single lump sum without interest on
the Delayed Payment Date.

To the extent that any provision of this Plan is modified in order to comply
with Section 409A or the exemptions under Section 409A, such modification shall
be made in good faith and, to the extent reasonably practical, shall be
consistent with the original intent of, and maintain the economic benefits
provided to you and the Company under the Plan, without violating Section 409A.

No Company Liability Under Code Section 409A

In no event whatsoever shall the Company be liable for any taxes, penalties or
interest that may be imposed on you pursuant to Section 409A or under any other
similar provision of state tax law, including but not limited to, damages for
failing to comply with Section 409A and/or any other similar provision of state
tax law.

Limitation on Offsets

Other provisions of this Plan notwithstanding, no payment under the Plan that
constitutes a deferral of compensation under Code Section 409A may be offset
against any of your indebtedness or as a result of any other payment or benefit
to you if and to the extent that such offset would constitute a change in the
time of payment (including as a result of deemed substitution of the
indebtedness or other payment or benefit for the deferred compensation) not
compliant with Code Section 409A.

Company Control of Timing of Certain Payments.

If the date at which Supplemental Severance would commence following your
termination potentially could fall in either of two calendar years, based on
time at which you execute and return your Separation Agreement, and if the
amounts payable at the first date of payment of Supplemental Severance could
constitute deferrals of compensation under Code Section 409A, the Company shall
have the sole discretion to determine the time of payment of any such amount,
and will not be influenced by the timing of any action by you including
execution of such a Separation Agreement and expiration of any revocation
period. In particular, the Company will be entitled in its discretion to deposit
any such payment in escrow during either of the two calendar years, so that such
deposited amount is constructively received and taxable income to you upon
deposit but with distribution from such escrow remaining subject to your
execution and non-revocation of such Separation Agreement.

Payment Capped

If at any time, it shall be determined by the Company’s independent auditors
that any payment or benefit to you pursuant to this Plan (“Potential Parachute
Payment”) is or will become subject to the excise tax imposed by Section 4999 of
the Code or any similar tax payable under any United States federal, state,
local, foreign or other law (“Excise Taxes), then the Potential Parachute
Payment payable to you shall be reduced to the largest amount which would both
(a) not cause any Excise Tax

 

12



--------------------------------------------------------------------------------

to be payable by you and (b) not cause any Potential Parachute Payments to
become nondeductible by the Company by reason of Section 280G of the Code (or
any successor provision).

Assignment

The Plan shall inure to the benefit of and shall be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount is still
payable to you under the Plan had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
the Plan to your estate in a single lump-sum within 90 days of your death. Your
rights under the Plan shall not otherwise be transferable or subject to lien or
attachment.

Other Benefits

Nothing in this document is intended to guarantee that benefit levels or costs
will remain unchanged in the future in any other plan, program or arrangement of
the Company. The Company and its affiliates and subsidiaries reserve the right
to terminate, amend, modify, suspend, or discontinue any other plan, program or
arrangement of the Company or its subsidiaries or affiliates in accordance with
such, plan, program and arrangement and applicable law.

Oral Statements

The payments and benefits hereunder shall supercede any oral statements made by
any employee, officer or Board member of the Company regarding severance
payments and benefits.

Successors and Assigns

This Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns and shall be binding upon and insure to the benefit of
you and your legal representatives, heirs and legatees.

Definition

“Base Pay” means your weekly base pay rate in effect as of the effective date of
your Separation from Service including any salary reductions under Code sections
132(f), 125, 137, or 401(k), and excluding overtime, commissions, bonuses,
income from stock options, stock grants, dividend equivalents, benefits-in-kind,
allowances (including, but not limited to, car values, vacation bonuses, food
coupons) or other incentives, and any other forms of extra compensation. No
foreign service or expatriate allowances shall be included in determining Base
Pay or the amount of severance payments payable under the Plan.

 

13



--------------------------------------------------------------------------------

Section 6 – Administrative Information About Your Plan

 

Employer Identification Number

Bristol-Myers Squibb Company’s employer identification number is #22-0790350.

Claim for Benefits

If you believe you are entitled to payments and benefits under the Plan, then
contact the Plan Administrator in writing.

Claims Review Procedures

You will be notified in writing by the Company if you are denied payments and
benefits under the Plan.

If a claim for benefits under the Plan is denied in full or in part, you* may
appeal the decision to the Plan Administrator. To appeal a decision, you* must
submit a written document through the U.S. Postal Service or other courier
service appealing the denial of the claim within 60 days after your termination
of employment or you will no longer be eligible to receive benefits under the
Plan. You* may also include information or other documentation in support of
your claim. You* will be notified of a decision within 90 days (which may be
extended to 180 days, if required) of the date your appeal is received. This
notice will include the reasons for the denial and the specific provision(s) on
which the denial is based, a description of any additional information needed to
resubmit the claim, and an explanation of the claims review procedure. If an
extension of time is required by the plan, you* will receive notice of the
reason for the extension within the initial 90-day period and a date by which
you can expect a decision.

If the original denial is upheld on first appeal, you* may request a review of
this decision. You* may submit a written request for reconsideration to the Plan
Administrator (as listed on the last page of this section) within 60 days after
receiving the denial.

You* can review all plan documents in preparing your appeal and you* may have a
qualified person represent you* during the appeal process. Any documents or
records that support your position must be submitted with your appeal letter.

The case will be reviewed, and you* will receive written notice of the decision
within 60 days (which may be extended to 120 days, if required) including the
specific reasons for the decision and specific reference to the plan
provision(s) on which the decision is based.

Any decision on final appeal shall be final, conclusive and binding upon all
parties. If the final appeal is denied, however, you will be advised of your
right to file a claim in court. It is the intent of the Company that the
standard of review applied by a court of law or a professional arbitrator to any
challenge to a denial of benefits on final appeal under these procedures shall
be an arbitrary and capricious standard and not a de novo review.

 

 

* Or your duly authorized representative.

 

14



--------------------------------------------------------------------------------

Legal Action

You may not bring a lawsuit to recover benefits under the Plan until you have
exhausted the internal administrative process described above. No legal action
may be commenced at all unless commenced no later than one (1) year following
the issuance of a final decision on the claim for benefits, or the expiration of
the appeal decision period if no decision is issued. This one-year statute of
limitations on suits for all benefits shall apply in any forum where you may
initiate such a suit.

Participating Employers

A complete list of Bristol-Myers Squibb Company, affiliates, subsidiaries or
divisions that participate in the Plan may be obtained from the Plan
Administrator by written request. (See the chart at the end of this section for
the name and address of the Plan Administrator.)

Plan Administrator

The administration of the Plan is the responsibility of the Plan Administrator.
The Plan Administrator has the discretionary authority and responsibility for,
among other things, determining eligibility for benefits and construing and
interpreting the terms of the Plan. In addition, the Plan Administrator has the
authority, at its discretion, to delegate its responsibility to others. The
chart at the end of this section contains the name and address of the Plan
Administrator.

Section 7 – Your Rights and Privileges Under ERISA

 

As a participant in the Plan, you are entitled to certain rights and protection
under ERISA. ERISA provides that you shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations all documents governing the plan filed by the plan with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries

In addition to creating certain rights for you, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your plan, called “fiduciaries” of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

15



--------------------------------------------------------------------------------

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the plan’s decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in a Federal court.

If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance With Your Questions

If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration at
1-866-444-EBSA (3272) or accessing their website at http://www.dol.gov/ebsa.

 

16



--------------------------------------------------------------------------------

Section 8 – Other Administrative Facts

 

Senior Executive Severance Plan

 

Name of Plan    Bristol-Myers Squibb Company Senior Executive Severance Plan
Type of Plan    “Welfare” plan Plan Records    Kept on a calendar-year basis
Plan Year    January 1 – December 31 Plan Funding    Company and participating
employers provide severance benefits from general revenues. Plan Sponsor   
Bristol-Myers Squibb Company Plan Number    554 Plan Administrator and Named
Fiduciary   

Bristol-Myers Squibb Company

c/o Senior Vice President, Human Resources

345 Park Avenue

New York, NY 10154

Telephone: (212) 546-4000

Agent for Service of Legal Process on the Plan   

Bristol-Myers Squibb Company

c/o Senior Vice President and General Counsel

345 Park Avenue

New York, NY 10154

Telephone: (212) 546-4000

 

Bristol-Myers Squibb Company

c/o Senior Vice President, Human Resources

345 Park Avenue

New York, NY 10154

Telephone: (212) 546-4000

Trustee    Not applicable Insurance Company    Not applicable

 

17